Exhibit 10.8

ICG

Second Amended and Restated

Non-Management Director Compensation Plan

 

Effective as of January 1, 2015, the Board of Directors (“Board”) of ICG Group,
Inc. (the “Company”) hereby adopts this Second Amended and Restated
Non-Management Director Compensation Plan (this “Plan”).  This Plan amends and
restates in its entirety the text of the Company’s Amended and Restated
Non-Management Director Compensation Plan, dated as of January 1, 2011.  The
purpose of the Plan is to advance the interests of the Company’s stockholders by
providing non-management directors (“Participants”) with remuneration that
allows the Company to attract and retain qualified individuals to serve on the
Company’s Board and aligns their interests with those of the Company’s
stockholders.  

 

The Compensation Committee of the Board (the “Compensation Committee”) shall
administer the Plan.  The Compensation Committee may delegate such
administration as it deems appropriate.

 

1.Initial Equity Grant

 

Subject to Section 6 hereof, the Company shall grant each Participant 25,000
Company stock appreciation rights (“SARs”) at the first regularly scheduled
Board meeting held where such Participant serves as a member of the Board.  The
SARs (a) will have a base price equal to the fair market value of the Company’s
common stock on the date of grant, (b) will vest 25% on each anniversary of the
date of grant (provided the Participant is a member of the Board on the relevant
vesting date) and (c) will expire eight years from the grant date.

 

2.Annual Board Retainer

 

(a)Each non-management director shall receive an annual board retainer fee of
$60,000, payable in shares of restricted Company common stock.  

 

(b)On the first trading day of 2015, subject to Section 6, the Company shall
grant to each Participant a number of shares of the Company’s common stock equal
to the quotient obtained by dividing (i) $30,000 by (ii) the fair market value
of the Company’s common stock on the date of grant.  Such shares will vest on
the six-month anniversary of the date of grant; provided, however, that if a
Participant’s Board service terminates prior to such date, other than by virtue
of removal from the Board for cause, then upon termination of service, a number
of such shares equal to the product of the (A) the number of unvested shares
granted pursuant to this Section 2(b) and (B) the quotient obtained by dividing
(x) the number of days elapsed since such shares were granted by (y) 182 shall
vest, and the remaining unvested shares shall be automatically forfeited.  

 

(c)At the Board meeting held immediately following each of the Company’s annual
meetings of stockholders (each, an “Annual Meeting”), subject to Section 6, the
Company shall grant to each Participant a number of shares of the Company’s
common stock equal to the quotient obtained by dividing (i) $60,000 by (ii) the
fair market value of the Company’s common stock on the date of grant.  Such
shares will vest on the one-year anniversary of the date of grant; provided,
however, that if a Participant’s Board service terminates prior to such date,
other than by virtue of removal from the Board for cause, then upon the
termination of such service, a number of such shares equal to the product of the
(A) the number of unvested shares granted pursuant to this Section 2(c) and (B)
the quotient obtained by dividing (x) the number of days elapsed since such
shares were granted by (y) 365 shall vest and the unvested remaining shares
shall be automatically forfeited.  

 

3.Committee Retainers

 

(a)Each Participant who serves on a standing committee of the Company’s Board (a
“Committee”) shall receive an annual retainer in respect of such service in the
applicable amount set forth on Exhibit A (each such fee, a “Committee
Retainer”), payable in shares of restricted Company common stock.

 

(b)On the first trading day of 2015, subject to Section 6, the Company shall
grant to each Participant serving on a Committee a number of shares of the
Company’s common stock equal to the quotient obtained by dividing (i) fifty
percent (50%) of the applicable Committee Retainer by (ii) the fair market value
of the Company’s common stock on the date of grant.  Such shares will vest on
the six-month anniversary of the date of grant; provided, however, that if a
Participant’s Committee service terminates prior to such date, other than by
virtue of removal from the Board and/or such Committee for cause, then upon the
termination of such service, a number of such shares equal to the product of the
(A) the number of unvested shares granted pursuant to this Section 3(b) in
respect of such Committee Service and (B) the quotient obtained by dividing (x)
the number of days elapsed since such shares were granted by (y) 182 shall vest
and the remaining unvested shares shall be automatically forfeited.  

 

--------------------------------------------------------------------------------

(c)At the Board meeting held immediately following each Annual Meeting, subject
to Section 6, the Company shall grant to each Participant serving on a
Committee, a number of shares of the Company’s common stock equal to the
quotient obtained by dividing (i) the applicable Committee Retainer by (ii) the
fair market value of the Company’s common stock on the date of grant.  Such
shares will vest on the one-year anniversary of the date of grant; provided,
however, that a Committee member’s service terminates prior to such date, other
than by virtue of removal from the Board and/or such Committee for cause, then
upon the termination of such service, a number of such shares equal to the
product of the (A) the number of shares granted pursuant to this Section 3(c) in
connection with the Committee Service and (B) the quotient obtained by dividing
(x) the number of days elapsed since such shares were granted by (y) 365 shall
vest and the remaining unvested shares shall be automatically forfeited.  

 

4.Lead Independent Director Retainer

 

(a)Each non-management director who serves as the lead independent director
shall receive $10,000 per year of service, payable in shares of restricted
Company common stock,

 

(b)On the first trading day of 2015, subject to Section 6, the Company shall
grant to the Participant then serving as the lead independent director a number
of shares of the Company’s common stock equal to the quotient obtained by
dividing (i) $5,000 by (ii) the fair market value of the Company’s common stock
on the date of grant.  Such shares will vest on the six-month anniversary of the
date of grant; provided, however, that if a director’s service as lead
independent director terminates prior to such date, other than by virtue of
removal from the Board for cause, then upon the termination of such service, a
number of such shares equal to the product of the (A) the number of unvested
shares granted pursuant to this Section 4(b) and (B) the quotient obtained by
dividing (x) the number of days elapsed since such shares were granted by (y)
182 shall vest and the remaining unvested shares shall be automatically
forfeited.  

 

(c)At the Board meeting held immediately following each Annual Meeting, subject
to Section 6, the Company shall grant the newly-elected lead independent
director a number of shares of the Company’s common stock equal to the quotient
obtained by dividing (i) $10,000 by (ii) the fair market value of the Company’s
common stock on the date of grant.  Such shares will vest on the one-year
anniversary of the date of grant; provided, however, that if such Participant’s
service as lead independent director terminates prior to such date, other than
by virtue of removal from the Board for cause, then upon the termination of such
service, a number of such shares equal to the product of the (A) the number of
shares granted pursuant to this Section 4(c) and (B) the quotient obtained by
dividing the (x) number of days elapsed since such shares were granted by (y)
365 shall vest and the remaining shares shall be automatically forfeited.

 

5.Triennial Service Equity Grants

 

(a)The Company shall, on the date of the Board meeting immediately following
every third Annual Meeting (each, a “Grant Date”), grant each Participant 22,500
securities consisting of (i) Company deferred stock units (“Service DSUs”), (ii)
shares of Company restricted common stock (“Service RS”) or (iii) a combination
of Service DSUs and Service RS.  The first Grant Date shall be the date of the
Company’s 2015 Annual Meeting.  New directors on the Company’s Board shall not
be eligible to receive Service DSUs or Service RS until (A) the Board meeting
immediately following the first Annual Meeting after the election of such
director to the Board, in the case of directors elected to the Company’s Board
at an Annual Meeting, and (B) the Board meeting immediately following the second
Annual Meeting after the election of such director to the Board, in the case of
directors elected to the Company’s Board other than at an Annual Meeting (each
date referred to in (A) and (B) being an “Effective Service Date”).  In the
event a new director’s Effective Service Date does not coincide with a Grant
Date, the Company shall grant such director a number of DSUs equal to the
product of (x) 7,500 and (y) the number of years between such Effective Service
Date and the next Grant Date.

(b)On or before December 31 of each year prior to a Grant Date or Effective
Service Date, as applicable, each Participant shall make an election with
respect to the securities that he or she elects to receive on the next Grant
Date or Effective Service Date, as applicable; provided, however, that a
Participant may elect to receive Service RS only if, at the time of the
election, such Participant has achieved and will remain in compliance with the
Company’s director stock ownership guidelines.  On each Grant Date or Effective
Service Date, as applicable, subject to Section 6, the Company shall grant
Service DSUs and/or Service RS, as applicable, pursuant to Section 5(a) in
accordance with each Participant’s valid election.  

 

(c)One-third of each equity grant shall vest on the one-year anniversary of the
applicable Grant Date, and the remainder of each equity grant shall vest ratably
on a quarterly basis between the first year anniversary of the Grant Date and
the third year anniversary of the Grant Date, provided that the recipient of
such equity grant is serving on the Company’s Board on the applicable vesting
date.  7,500 shares of each grant made on an Effective Service Date (which may
constitute the entire grant) shall vest on each yearly anniversary of such
Effective Service Date, provided that the recipient of such equity grant is then
serving on the Company’s Board.  

2

 

--------------------------------------------------------------------------------

6.Timing of Grant and Vesting of Equity Awards and Share Adjustments

 

Notwithstanding anything to the contrary in this Plan, all equity grants
contemplated by this Plan shall be made on the latest of (a) the date specified
above, (b) the earliest date permissible under the Company’s Equity Awards Grant
Policy and (c) promptly after the date that the Company has sufficient shares
available for grant pursuant to an equity compensation plan approved by
stockholders. If any specified vesting date provided for herein is not a
business day, then the applicable vesting shall occur on the first business day
following such date.  Additionally, the number of shares underlying the grants
of restricted stock, SARs, and DSUs set forth above shall be subject to
proportionate adjustment in the event of a stock split, reverse stock split,
combination, reclassification, stock dividend or other similar event.

 

7.Expenses

 

The Company shall reimburse non-management directors for reasonable, documented
out-of-pocket expenses incurred by them related to their attendance at Company
meetings and otherwise incurred by them in service to the Company.  

 

 

 

3

 

--------------------------------------------------------------------------------

Exhibit A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual Fees Payable

 

 

Payable For Committee Service As

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$25,000

 

 

Audit Committee Chair

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$20,000

 

 

Compensation Committee Chair

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$15,000

 

 

Nominating and Governance Committee Chair

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$13,500

 

 

Audit Committee (Non-Chair)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$11,000

 

 

Compensation Committee (Non-Chair)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$ 8,500

 

 

Nominating and Governance Committee (Non-Chair)

 

 

 

 

 

 

 

 

 

 

 